Sidney Squire, J.
This is a claim for personal injuries sustained by the claimant, Julius Walcher, on July 19, 1956, at about 2:30 p.m. in an office of the State Tax Commission, at 15 Park Row (Room 1835), in the City, County and State of New York. At the conclusion of the trial, all parties waived the submission of proposed decisions.
At the aforesaid time and place, claimant was in the commission’s office, seated at a desk while being interviewed by a State employee, Mr. James J. Mullen. Suddenly, without any warning, a filing cabinet of the defendant fell on claimant, striking his back.
Claimant went home by taxicab. His wife administered hot compresses to his back. The next day he was examined by Dr. Girand W. Campbell, an osteopathic physician. Dr. Campbell diagnosed his ailment as ‘ ‘ injury of entire lumbar area from the second to the fourth lumbar vertebrae.” Treatment consisted of faradic current stimulation followed by osteopathic manipulation. Claimant was also given sedation to relieve his discomfort. He had black and blue marks over most of his lumbar area and was in pain for about one month. The reasonable value of claimant’s medical services was $21..
The claimant in no way contributed to the happening of the occurrence. The instrumentality which caused claimant’s injuries was in the exclusive control of the State. The doctrine of res ipsa loquitur is applicable. Claimant established that the *200filing cabinet which caused his injury was in the exclusive control of the defendant, its owner. The defendant did not come forward with any credible evidence to explain the event or disprove the occurrence.
Claimant’s resultant damage was $471. He is entitled to an award in that amount against the defendant for the injuries sustained, his pain and suffering and medical expenses.
On August 24, 1956 this claim was filed in the office of the Clerk of the court and a copy thereof served on the Attorney-General. The claim was not assigned and has not been submitted to any other court or tribunal for audit or determination.